Citation Nr: 1713145	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for status post left knee injury with degenerative changes, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for degenerative changes of the right knee, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for status post osteotomy, fifth metatarsal of the right foot, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for status post osteotomy, fifth metatarsal and status post arthroplasty of the third digit, left foot, currently evaluated as 10 percent disabling.

6. Entitlement to a compensable rating for colon polyps, currently evaluated as noncompensable.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1989 and from December 1990 to March 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided testimony at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the cervical spine disability, right and left knee disabilities, status post osteotomy, fifth metatarsal of the right foot and status post osteotomy, fifth metatarsal and status post arthroplasty of the third digit, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran previously underwent removal of colon polyps, the preponderance of the evidence is against a finding of disabling symptoms attributable to the removal of polyps, and the evidence of record shows she has a benign neoplasm which is essentially asymptotic.


CONCLUSION OF LAW

The criteria for a compensable rating for colon polyps have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, DC 7330 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2009 and June 2010.

Additionally, in February 2013, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2013 hearing, the VLJ stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's disabilities as well as any recent treatment received.  Furthermore, the Board remanded the claims in 2014 to obtain additional relevant information.  Thus, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims, and to the extent there was such information, it was obtained on remand.  As such, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the Veteran underwent VA examinations in 2009, 2010, 2014, and 2016.  These VA examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and she has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Finally, in July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development to be conducted.  Thereafter, in an April 2016 remand, pursuant to Stegall v. West, the Board found there had not been substantial compliance with July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, on May 2016, the RO obtained all VA treatment records dated June 2014 and thereafter.  Additionally, new examinations were provided in 2016 upon a review of the additional medication evidence added to the file in 2015.  Thus, there has been compliance with all remand directives and the Board may proceed to adjudicate the claims on appeal.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Factual Background and Analysis

The Veteran is seeking a compensable rating for her service-connected colon polyps, which have been assigned a noncompensable (0 percent) rating, effective March 20, 1991, pursuant to 38 C.F.R. § 4.114, DCs 7399-7330.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".  This hyphenated diagnostic code may be read to indicate that a disorder of the digestive system is the service-connected disorder, and it is rated as if the residual condition is a fistula of the intestine, under DC 7330.

DC 7330 provides the rating criteria for persistent fistula of the intestine or after attempt at operative closure.  DC 7330 provides that a fistula of the intestine, if healed, will be rated for peritoneal adhesions.  A persistent fistula of the intestine will be rated as 30 percent disabling with slight infrequent fecal discharge; as 60 percent disabling with constant or frequent, fecal discharge; or as 100 percent disabling with copious and frequent fecal discharge.  38 C.F.R. § 4.114, DC 7330.

Peritoneal adhesions are rated under DC 7301, which provides that mild adhesions of peritoneum are evaluated as noncompensably disabling.  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  38 C.F.R. § 4.114, DC 7301.

On the VA examination in February 2009, the Veteran reported being diagnosed with colon polyps since 1986.  It was noted that this condition affects general body health by constant abdominal pain and bloody stools leading to fatigue, but did not affect body weight.  It was noted that for her intestinal condition, she had nausea, vomiting, diarrhea, and alternating diarrhea and constipation and bloody stools, but no chronic constipation.  She reported abdominal pain that occurred more than 2/3 of the year, and had the characteristic of cramps.  The symptoms described occur constantly.  The Veteran reported she did not experience any functional impairment from this condition.  On examination, the Veteran was found to be well developed, well nourished, and in no acute distress, and her nutritional status was normal.  There was no intestinal fistula noted on examination, the intestinal condition did not cause significant anemia, and there were no findings of malnutrition.

On the VA examination in July 2010,  the Veteran reported being diagnosed with polyps and internal hemorrhoids, and it was noted that this affected general body health by causing changes in the bowel habits, with up to 3 bowel movements a day and almost all of them have blood.  It was noted that for her intestinal condition, she had nausea, vomiting, and diarrhea, and alternating diarrhea and constipation.  The symptoms occurred almost daily, but lasted less than 30 minutes each.  It was noted that the diarrhea was occasional and that most of the stools are soft and loose.  It was noted that her abdomen was always tender and often felt bloated or uneasy, and she reported abdominal pain in the lower abdomen which occurred more than 2/3 of the year.  The abdominal pain had the characteristics of cramps, and was just below the diaphragm.  It was noted that the symptoms described occurred intermittently, as often as 2 times a day, and with each occurrence lasting 30 minutes.  The number of attacks within the past year was 300, and the ability to perform daily functions during flare-ups was moderate.  It was noted that the Veteran had to sit down and rest about 10 minutes, if able to do so, but that otherwise she had to do her work with the assistance of medication.  No intestinal fistula was noted on examination.  With regard to functional impairment, it was noted that the Veteran was limited until her medication starts working.  Objective examination noted evidence of external hemorrhoids.  It was noted that the Veteran's colon polyps were quiescent, that she was status post polyps removal in 1984, that the intestinal condition did not cause anemia, and that there were no findings of malnutrition.

On the VA examination in September 2014, it was noted that the Veteran was diagnosed with irritable bowel syndrome in 2014, and intestinal neoplasm/colon polyps in 2011.  The Veteran reported irregular bowel movements over the past year, and that sometimes she had multiple bowel movements a day and sometimes every other day.  She reported abdominal distress with these episodes, and described her stool as very soft to liquid.  Continuous medication was required for control of the Veteran's intestinal condition.  Symptoms attributable to her intestinal condition included occasional mild to moderate diarrhea, bloating, and gas.  She also had occasional episodes of bowel disturbance with abdominal distress.  She denied having weight loss and also denied malnutrition or serious complications or other general health effects attributable to an intestinal condition.  It was noted that she had a benign neoplasm which was not being treated, but rather they were doing "watchful waiting".  The examiner indicated that the Veteran's intestine condition did not impact her ability to work.  The examiner stated that the Veteran had "less likely" experienced any fecal discharge as a residual of colon polyps and was "less likely as not" manifesting with anemia or malnutrition as a result of her colon polyps, noting that she did not relay a history of fecal discharge or signs and symptoms suggestive of peritoneal adhesion, and that she denied signs and symptoms of anemia, malnutrition, hemorrhoids, and fissure or masses.  

On a VA DBQ examination in May 2016, it was noted that the Veteran had been diagnosed with an intestinal condition of colonic polyps.  A colonoscopy in 2014 revealed a normal rectal examination, mild scattered diverticulosis, diminutive sessile polyps, biopsy showing tubular adenoma with no high grade dysplasia, normal biopsy from the descending colon, and mild non-bleeding external hemorrhoids.  It was noted that she had a bowel movement every 1 to 2 days and denied constipation or diarrhea.  She had no fecal discharge, no peritoneal adhesions, no anemia or malnutrition, no weight loss attributable to the intestinal condition, and denied abdominal pain.  Continuous medication was not required for control of her intestinal condition and she had no signs or symptoms attributable to her intestinal condition.  She did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  She had a benign neoplasm related to the colonic polyps, and was not undergoing treatment, but rather watchful waiting.  On examination positive bowel sounds were noted.  It was also noted that her intestinal condition did not impact her ability to work.  The examiner noted that the Veteran did have colonic polyps, but did not have associated anemia, and that her hemorrhoidal bleeding, diverticulosis, and other gastrointestinal symptoms were not due to the colonic polyps.  The examiner noted that colonic polyps were protuberances from the normally flat colonic mucosa and were typically asymptomatic, and that the main issue with the polyps was to check for the presence of colon cancer based on the type of polyp found.

The Veteran contends she should be entitled to a compensable rating for the service-connected colon polyps.  The Board has carefully considered the Veteran's contentions but finds that the objective manifestations in the record do not support her contentions of entitlement to a compensable rating.  The objective evidence as a whole does not demonstrate greater disability than is recognized by a non-compensable evaluation for colon polyps, and there has been no objective evidence of any related disabling symptoms.  While the Veteran has complained of nausea, vomiting, constipation, diarrhea, abdominal pain and distress, and bloating, and the record shows she has had hemorrhoids and bloody stools during the appeal period, these symptoms have not been attributed to her colon polyps, for which she previously underwent removal.  In that regard, the VA examiner in 2010 noted that the Veteran's colon polyps were quiescent, that she was status post polyps removal in 1984, that the intestinal condition did not cause anemia, and that there were no findings of malnutrition.  Moreover, the VA examiner in 2016 found that the Veteran's hemorrhoidal bleeding, diverticulosis, and other gastrointestinal symptoms were not due to the colonic polyps, noting that  colonic polyps were protuberances from the normally flat colonic mucosa and were typically asymptomatic, and that the main issue with the polyps was to check for the presence of colon cancer based on the type of polyp found.  

The record also shows that no intestinal fistulas or peritoneal adhesions were noted, and while she was found to have a benign neoplasm related to the colonic polyps, it was noted that she was not undergoing treatment, but rather watchful waiting.  Additionally, the Board notes that the Veteran has repeatedly indicated she has had no fecal discharge, no anemia or malnutrition, and no weight loss attributable to the intestinal condition.  Finally, the Board notes that some symptoms have been attributed to another service connected gastrointestinal disability, for which a separate evaluation is in effect.  In that regard, service connection has been granted for gastroesophageal reflux with irritable bowel syndrome, with a 10 percent rating granted, pursuant to DC 7346.   

Accordingly, the Board concludes that a compensable rating for the Veteran's colon polyps is not warranted as the condition has been essentially asymptomatic.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim for a compensable rating for colon polyps must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected cervical spine disability, bilateral knee disability, bilateral foot disability, and colon polyps, are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. §  3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the colon polyps is inadequate.  The colon polyps are asymptomatic, and therefore the rating criteria cannot be inadequate.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495   (2016).  

Lastly, the evidence does not show, and the Veteran does not assert, that she is unable to work due to this service-connected condition.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and need not be referred for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for colon polyps is denied. 


REMAND

Regarding the claims for increased evaluations for the cervical spine disability, right and left knee disabilities, and the right and left foot disabilities, remand is required to obtain adequate examiantions.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, No. 15-1357 (Vet. App. Dec. 15, 2016 ).  Here, the VA examinations did not provide such findings and this must be done on remand.

Regarding the claims for increased evaluations for the right and left foot disabilities, remand is required to obtain clarification regarding which disabilities of the feet are service-connected and thus for consideration.  Here, the Veteran is service-connected for right foot 5th metatarsal status post osteotomy, and left foot 5th metatarsal status post osteotomy with 3rd metatarsal status post arthroplasty.  Although a 2014 VA examination diagnosed right and left foot arthritis that were a progression of those service-connected disabilities, a 2016 VA examination diagnosed left foot hammertoes and plantar fasciitis of the bilateral feet without indicating if those disabilities are also part and parcel of the service-connected disability.  This is crucial in evaluating the severity of the disability and must be done on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine, right and left knee, and right and left foot disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaires (DBQs).  The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding the right and left foot disabilities, the examiner must opine whether the left foot hammertoes and bilateral feet plantar fasciitis is part and parcel, or a progression of, the service-connected right foot 5th metatarsal post osteotomy and right foot degenerative joint disease, and left foot 5th metatarsal status post osteotomy, 3rd metatarsal status post arthroplasty, and left foot degenerative joint disease.  If other feet diagnoses are present, the examiner must provide the same opinion regarding those diagnoses.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


